DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed March 29, 2022, with respect to claim 11 have been fully considered and are persuasive.  The 112 rejection of January 5, 2022 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed March 29, 2022, with respect to claims 1, 12, and 18 have been fully considered and are persuasive.  The rejection of January 5, 2022 has been withdrawn. 
Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement among device embodiments , as set forth in the Office action mailed on May 14, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 14, 2020 is withdrawn.  Claims 10 and 16 , directed to device claims are  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Status of the Claims
Claims 10 and 16 are rejoined.  Claims 1-22 are present for examination.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lee (US 2018/0130755), DeLaCruz (US 2017/0194281), Sakai (US 2012/0286415), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2-11 depend), a first plurality of bonding wires on the substrate that form a first bonding wire wall arranged between the first sub-module and the second sub-module, wherein individual bonding wires of the first plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate; an overmold body on the substrate, wherein the overmold body is arranged between the individual bonding wires of the first plurality of bonding wires.
Regarding Claim 12 (from which claims 13-17 depend), wherein individual bonding wires of the first plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate and form a first bonding wire wall arranged between the first sub- module and the second sub-module; a second plurality of bonding wires on the substrate, wherein individual bonding wires of the second plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate and form a second bonding wire wall arranged about a peripheral boundary of the module; an overmold body on the substrate, wherein the overmold body is arranged between the individual bonding wires of the first plurality of bonding wires and between the individual bonding wires of the second plurality of bonding wires.
Regarding Claim 18 (from which claims 19-22 depend), w herein individual bonding wires of the first plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate and form a first bonding wire wall, the first bonding wire wall forming a first height above the substrate; a second plurality of bonding wires on the substrate, wherein individual bonding wires of the second plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate and form a second bonding wire wall; and an overmold body on the substrate, wherein the overmold body is arranged between the individual bonding wires of the first plurality of bonding wires and between the individual bonding wires of the second plurality of bonding wires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819